Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot in view of the new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US 9,959,412 B2) in view of Nakata (US 2012/0102246 A1) and Thompson et al (US 2017/0053457 A1).
1. Strauss discloses a method for generating and filtering digital media in a multi-player gaming network, wherein the multi-player gaming network comprises at least one game server (220) and a plurality of client devices (210) in data communication and located remote from each other (Fig. 2), (i.e. in a gaming application), (col. 8, lines 14-15), the method comprising: 

receiving, in the at least one game server, the player-created personal visual symbol data from the game module that generated the player-created personal visual symbol data before the player-created personal visual symbol data is distributed to other ones of the plurality of client devices (i.e. the online system receives the user-provided content for review before the user-provided content is distributed to other client devices), (col. 1, line 59 – col. 2, line 12); 
processing, in the at least one game server and using a content classification module, the player-created personal visual symbol data by submitting the player-created personal visual symbol data to a trained classification module, wherein the trained classification module is configured to apply a machine learning model to the player-created personal visual symbol data (i.e. a machine learning model predicts the likelihood that the user-provided content violates a content policy), (col. 1, line 59 – col. 2, line 12);
assigning, in the at least one game server and using the content classification module, a value to the player-created personal visual symbol data wherein the value is indicative of whether the player-created personal visual symbol data is or is not permissible in the multi-player gaming network (i.e. assigning a risk score), (col. 1, line 59 – col. 2, line 12); and 
applying an action to the player-created personal visual symbol based upon said value, wherein the action includes at least one of permitting the player-created personal visual symbol to be used in the multi-player gaming network or prohibiting the player- created personal visual symbol from being used in the multi-player gaming network and wherein the processing, assigning and applying are executed before submitting the player- created personal visual symbol data to other ones of the plurality of client devices (i.e. the review process rejects or accepts the user-provided content according to the risk score 
If the cited portion does not provide sufficient evidence that the reviewing process is performed in a gaming environment, Nakata discloses reviewing the user-provided content for appropriateness in a gaming environment. It would have been obvious to a person of ordinary skill in the art to modify Strauss with Nakata and would have been motivated to do so to apply such reviewing process in a gaming environment.
Strauss does not expressly disclose wherein the trained classification module is generated from a first classification module trained using a plurality of two dimensional texture assets and using a separate second classification module trained using a plurality of three dimensional model assets. Thompson discloses wherein the trained classification module is generated from a first classification module trained using a plurality of two dimensional texture assets and using a separate second classification module trained using a plurality of three dimensional model assets [0089]. It would have been obvious to a person of ordinary skilled in the art to modify Strauss with Thompson and would have been motivated to do so because the benefit of this is a range of neural network types may be used where each can be optimized for specific types of classification as disclosed by Thompson.
2.  Strauss, Nakata and Thompson disclose the method of claim 1, wherein the content classification module is configured to augment the player-created personal visual symbol prior to processing by the trained classification module, Strauss (col. 4, lines 16-25).
3. Strauss, Nakata and Thompson disclose the method of claim 1, wherein the personal visual symbol data comprises at least one of an image file or a plurality of rendering instructions in an alphanumeric format, Strauss (col. 2, lines 2-5).
4. Strauss, Nakata and Thompson disclose the method of claim 1, further comprising generating multiple personal visual symbols, in at least one of the plurality of client devices, wherein at least some 
5. Strauss, Nakata and Thompson disclose the method of claim 4, further comprising receiving the personal visual symbols which comprise imagery designed to not be permissible in the multi-player gaming network and the personal visual symbols which comprise imagery designed to be permissible in the multi-player gaming network, Strauss (col. 1, line 40 – col. 2, line 12).
6. Strauss, Nakata and Thompson disclose the method of claim 5, further comprising assigning one or more labels to each of the personal visual symbols which comprise imagery designed to not be permissible in the multi-player gaming network and the personal visual symbols which comprise imagery designed to be permissible in the multi-player gaming network, wherein each of the one or more labels comprises a value indicative of whether a personal visual symbol is or is not to be permitted in the multi-player gaming network (i.e. reject or accept user-provided content based on risk score), Strauss (col. 1, line 59 – col. 2, line 12).
7. Strauss, Nakata and Thompson disclose the method of claim 6, further comprising submitting each of the labelled personal visual symbols which comprise imagery designed to not be permissible in the multi-player gaming network and the labelled personal visual symbols which comprise imagery designed to be permissible in the multi-player gaming network to the machine learning model (i.e. reject or accept user-provided content based on risk score), Strauss  (col. 1, line 59 – col. 2, line 12).
8. Strauss, Nakata and Thompson disclose the method of claim 7, wherein at least one of the imagery designed to not be permissible in the multi-player gaming network or the imagery designed to be permissible in the multi-player gaming network is submitted to the machine learning model in a form of alphanumeric text without an accompanying graphical image, Strauss (col. 3, line 60 – col. 4, line 10).

23. Strauss, Nakata and Thompson disclose the method of claim 1, wherein the machine learning model comprises at least one of a support vector machine, a linear regression model, a clustering analysis model, a boosted decision tree, a neural network, a deep learning model, a feed- forward network, a convolutional neural network or a combination thereof, Strauss (col. 5, lines 23-27).
25.  Strauss, Nakata and Thompson disclose the method of claim 1, wherein the two dimensional texture assets comprise a plurality of pixel values, Thompson [0086], [0089].
27.  Strauss, Nakata and Thompson disclose the method of claim 1, wherein the three dimensional model assets comprise point could or mesh representations of three dimensional images, Thompson [0072], [0089].

10-18, 24, 26, 28. Strauss, Nakata and Thompson disclose a system for generating and filtering digital media in a multi-player gaming network, wherein the multi-player gaming network comprises at least one game server and a plurality of client devices in data communication and located remote from each other, the system comprising: one or more processors in a computing device, said one or more processors configured to execute a plurality of executable programmatic instructions to generate and filter digital media in the multi-player gaming network as similarly discussed above.

19-22. Strauss, Nakata and Thompson disclose a computer readable non-transitory medium comprising a plurality of executable programmatic instructions wherein, when said plurality of executable programmatic instructions are executed by a processor in a computing device, a process for generating and filtering digital media in a multi-player gaming network is performed, wherein the multi-.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715